Citation Nr: 1117830	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for lumbosacral degenerative disc disease, currently rated 20 percent disabling. 

2.  Entitlement to an initial compensable rating for lower extremity radiculopathy for any portion of the appeal period prior to March 1, 2006, and entitlement to a schedular rating higher than 20 percent for lower extremity radiculopathy from March 1, 2006. 

3.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J. M., and J. R.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active naval service from April 1965 to January 1966.  The exact dates of a later period of active Army service remain unverified by the National Personnel Records Center, but appear to be January 1973 to May 1978.  

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in pertinent part denied an increased rating for a disability characterized as low back pain radiating to the right lower extremity.  This appeal also arises from a June 2006 RO rating decision that granted a separate 20 percent rating for right lower extremity radiculopathy.  Although the appeal period appears to begin in December 2004, when the RO received an application for TDIU, the RO assigned March 1, 2006, as the effective date for service connection for right lower extremity radiculopathy.   

The RO issued a statement of the case (hereinafter: SOC) in June 2006.  Since then, evidence has been received without a waiver of the Veteran's right to initial RO consideration.  Although the RO had opportunity to review the pertinent records, no supplemental statement of the case (SSOC) has been issued.  

The United States Court of Appeals for Veterans Claims has determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that low back pain precludes employment.  The Board has therefore added a TDIU claim to page 1.  

With respect to TDIU, the claims files reflect that there is an undecided service connection claim for depression, claimed due to a service-connected disability.  Where a service connection claim remains un-adjudicated, a denial of TDIU would be premature, as the TDIU claim must consider each service-connected disability.  In Harris v. Derwinski, 1 Vet. App. 180 (1991), and Hoyer v. Derwinski, 1 Vet. App. 208 (1991), the Court dismissed as premature appeals from BVA decisions which addressed only those issues which had been considered by VA.  The Court held that the TDIU claim was "inextricably intertwined" with another claim that was undecided and pending before VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The reasons for this remand are threefold: (1), the Veteran recently testified before the undersigned Veterans Law Judge that his lumbar spine disability has increased in severity since his March 2006 VA compensation examination; (2), a TDIU claim is intertwined with the increased rating claim and the TDIU claim must be developed, on both a schedular and an extra-schedular basis, prior to Board review; and, (3), new evidence that is possibly material to one or more claims on appeal was received after the SOC was issued.  This new evidence must be considered in an SSOC prior to Board review.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).




Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should make arrangements for an examination of the spine by an appropriate specialist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer diagnoses, as appropriate.  The physician is asked to address the range of motion of the thoracolumbar spine, including the pain-free range of motion, the existence of any additional functional impairment due to painful motion, weakness, fatigability, flare-ups, and the frequency of incapacitating episodes of intervertebral disc syndrome-if appropriate.  The physician is asked to address the location and severity of any radiculopathy symptom and/or any other neurological involvement, such as bowel or bladder complaints.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC should develop the TDIU claim as necessary.  Following adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

3.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The SSOC should discuss all pertinent evidence submitted since the June 2006 SOC.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claims for benefits.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


